NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-7114


                              JUAN J. PEREZ-BURGOS,

                                                            Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

        L. Misha Preheim, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were Tony West, Assistant Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the
brief were Michael J. Timinski, Deputy Assistant General Counsel, and Jamie L.
Mueller, Attorney, Office of the General Counsel, United States Department of Veterans
Affairs, of Washington, DC.

Appeal from the United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-7114


                            JUAN J. PEREZ-BURGOS,

                                                     Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           07-0173

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE and BRYSON, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED May 4, 2010                          /s/ Jan Horbaly
                                          Jan Horbaly, Clerk